—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 30, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
The Board found that claimant was repeatedly late for work and that this behavior continued after she had received warnings that it was not acceptable. We find substantial evidence in the record to support the Board’s finding that this constituted disqualifying misconduct.
Mikoll, J. P., Crew III, White, Casey and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.